Name: Commission Regulation (EC) No 1300/1999 of 21 June 1999 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: trade policy;  Africa;  cooperation policy;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities 22. 6. 1999L 155/20 COMMISSION REGULATION (EC) No 1300/1999 of 21 June 1999 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, (1) Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; (2) Whereas, following the taking of a number of deci- sions on the allocation of food aid, the Commis- sion has allocated white sugar to certain beneficia- ries; (3) Whereas it is necessary to make these supplies in accordance with the rules laid down by Commis- sion Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied pursuant to Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 White sugar shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities22. 6. 1999 L 155/21 ANNEX LOT A 1. Action No: 640/97 2. Beneficiary (2): Euronaid, PO Box 12, 2501 CA Den Haag, Nederland tel.: (31 70) 33 05 757; fax: 36 41 701; telex: 30960 EURON NL 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Rwanda 5. Product to be mobilised: white sugar 6. Total quantity (tonnes net): 115 7. Number of lots: One 8. Characteristics and quality of the product (3) (5) (9): see OJ C 114, 29.4.1991, p. 1 (V. A.(1)) 9. Packaging (7) (8): see OJ C 267, 13.9.1996, p. 1 (11.2 A 1. b, 2. b and B 4) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (V. A.(3)) Ã¯ £ § Language to be used for the markings: French Ã¯ £ § Supplementary markings: Ã¯ £ § 11. Method of mobilisation of the product: sugar produced in the Community in accordance with the sixth subparagraph of Article 24(1a) of Council Regulation (EEC) No 1785/81 as follows: A or B sugar (points (a) and (b)) 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage: Ã¯ £ § 14. a) Port of shipment: Ã¯ £ § b) Loading address: Ã¯ £ § 15. Port of landing: Ã¯ £ § 16. Place of destination: Ã¯ £ § Ã¯ £ § port or warehouse of transit: Ã¯ £ § Ã¯ £ § overland transport route: Ã¯ £ § 17. Period or deadline of supply at the specified stage: Ã¯ £ § first deadline: 26.7 to 15.8.1999 Ã¯ £ § second deadline: 9 to 29.8.1999 18. Period or deadline of supply at the alternative stage: Ã¯ £ § first deadline: Ã¯ £ § Ã¯ £ § second deadline: Ã¯ £ § 19. Deadline for the submission of tenders (at 12 noon, Brussels time): Ã¯ £ § first deadline: 6.7.1999 Ã¯ £ § second deadline: 20.7.1999 20. Amount of tendering guarantee: EUR 15/t 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Ã lattention de T. Vestergaard BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles tlx: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): Refund applicable to white sugar on 14.6.1999, fixed by Commission Regulation (EC) No 1193/1999 (OJ L 145, 10.6.1999, p. 16) EN Official Journal of the European Communities 22. 6. 1999L 155/22 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65) Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (322) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document: Ã¯ £ § health certificate. (6) Notwithstanding OJ C 114 of 29.4.1991, point V.A(3)(c) is replaced by the following: the words European Community '. (7) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL (each containing maximum 17,5 t net). The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the beneficiarys agent a complete packing list of each container, specifying the number of bags belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiarys representative. (9) The rule provided at the second indent of Article 18(2)(a) of Commission Regulation (EEC) No 2103/77 (OJ L 246, 27.9.1977, p. 12), as last amended by Regulation (EC) No 260/96 (OJ L 34, 13.2.1996, p. 16), is binding for determination of the sugar category.